Citation Nr: 0812162	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-Bristow repair of the right shoulder, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-Bristow repair of the left shoulder, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran

INTRODUCTION

The veteran served on active duty from May 1979 to September 
1981.

The veteran was granted service connection for right and left 
shoulder disabilities in an October 1981 rating decision; 
each was assigned a 10 percent disability rating.

The veteran filed his current claim of entitlement to 
increased ratings for his service-connected right and left 
shoulder disabilities in March 2000. 
The Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, in a July 2000 rating decision, 
increased the veteran's right shoulder disability rating to 
40 percent and his left shoulder disability rating to 30 
percent. The veteran disagreed with the July 2000 rating 
decision and initiated this appeal. The veteran's testimony 
before a Decision Review Officer (DRO) in June 2002 was 
considered by the RO to be equivalent to the submission of a 
substantive appeal (VA Form 9), and therefore perfected the 
appeal.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issues at a personal hearing, 
held by means of video teleconferencing, in October 2004.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.

In a February 2005 decision, the Board denied the veteran's 
claims.  He appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In a Memorandum Decision 
dated June 29, 2007, the Court vacated the Board's decision 
as to these two issues and remanded those issues.  The 
Court's decision will be discussed in greater detail below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

The Board's February 2005 decision also denied the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities; recognized three individuals as children of the 
veteran for VA compensation purposes; and upheld VA's 
reduction of the veteran's disability benefits for a period 
of time in which he was incarcerated.  The Court noted in its 
Memorandum Decision that the veteran had not raised any 
arguments as to those three issues and that they were deemed 
to have been abandoned.  The Board's decision as to those 
three issues was affirmed by the Court and is therefore 
final.  See 38 C.F.R. § 20.1100 (2007).

Representation

In May 2005, the veteran designated an attorney as his 
representative.  In September 2006, the attorney contacted 
VA, indicating that she was withdrawing as the veteran's 
representative.  The veteran subsequently pursued his appeal 
at the Court on a pro se basis, and he continues to be 
unrepresented.


REMAND

Reasons for remand

The Court's June 2007 Memorandum Decision observed that in 
its February 2005 decision the Board has considered evidence 
which had not been considered by the RO, specifically 
November 2002 and May 2004 VA examination reports.  Under 
these circumstances, the Board must remand this case to the 
agency of original jurisdiction for such consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Since the Court's June 2007 decision in this case, there has 
been a precedential Court decision which may impact the 
development of this case.  In Vazquez-Flores v. Peake, 22 
Vet. App. 37, the Court determined that 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life.  Further, if the Diagnostic Codes under which the 
veteran is rated contain criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Accordingly, in light of Vazquez-Flores, the increased rating 
claim must be also remanded for further VCAA notification.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice.  Specifically, 
the veteran should be advised of the 
evidentiary requirements for his 
increased rating claims as outlined by 
the Court in Vazquez-Flores v. Peake.  

2.  After undertaking and additional 
and procedural development which it 
deems to be necessary, VBA should 
readjudicate the veteran's claims, 
taking into consideration the November 
2002 and May 2004 VA examination 
reports, as well as any other evidence 
not previously considered.  If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his representative, if any, should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



